Citation Nr: 0419924	
Decision Date: 07/23/04    Archive Date: 08/04/04

DOCKET NO.  00-12 258A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased rating for service-connected 
post-operative residuals of status post fractures of L2 and 
L3 with deformity of the third vertebral body, rated as 20 
percent disabling from June 24, 1998 to August 16, 2000, and 
as 30 percent disabling from August 16, 2000.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant




ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from October 1983 to May 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in July 1999 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Denver, Colorado, which denied an increased rating 
(in excess of 10 percent) for the veteran's service-connected 
post-operative residuals of status post fractures of L2 and 
L3.  The veteran entered a notice of disagreement with this 
decision in August 1999; the RO issued a statement of the 
case in August 1999; and the veteran entered a substantive 
appeal, on a VA Form 9, which was received in June 2000.  In 
a subsequent rating decision in July 2001, the RO increased 
the rating for status post anterior fractures of L2 and L3 
status post surgery with Harrington rod to 20 percent from 
June 24, 1998.  In a subsequent rating decision in October 
2002, the RO increased the rating to 30 percent from August 
16, 2001.  In March 2004, the veteran appeared and testified 
at a videoconference personal hearing before the undersigned 
Veterans' Law Judge.

In a December 2001 rating decision, the RO granted service 
connection for a thoracic spine disability (residuals of mild 
compression fractures of T7 and T8).  The veteran expressed 
disagreement with the initial noncompensable rating 
assignment.  In an October 2002 rating decision, the RO 
granted a 10 percent initial disability rating for the 
service-connected thoracic spine disability.  The veteran 
indicated in a writing dated in October 2003, and again at 
the March 2004 videoconference personal hearing, that she was 
not appealing the 10 percent initial rating assignment for 
the service-connected thoracic spine disability; by doing so, 
the veteran effectively withdrew the appeal on the issue of 
initial rating assignment for service-connected thoracic 
spine disability.  For this reason, the issue of initial 
rating assignment for service-connected thoracic spine 
disability is not in appellate status before the Board. 

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

The most recent VA examination of the lumbar spine was 
conducted in October 2001.  Subsequent to that examination, 
the veteran has contended that her low back pain has 
increased in severity.  

In addition, the evidence raises the question as to whether 
the veteran has disc disease of the lumbosacral spine.  If 
the veteran is found to have disc disease of the lumbar 
spine, then a medical opinion would be warranted in this case 
to determine whether any disc disease of the lumbar spine is 
a part of the veteran's service-connected post-operative 
residuals of status post fractures of L2 and L3, which 
include deformity of the third vertebral body.  For these 
reasons, further examination and medical opinions are 
warranted in this case regarding the issue of entitlement to 
an increased rating for service-connected post-operative 
residuals of status post fractures of L2 and L3 with 
deformity of the third vertebral body.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4)(2003). 

Accordingly, to ensure full compliance with due process 
requirements and to assist in the development of the 
veteran's claim, this case is REMANDED for the following:

1.  The RO should ask the veteran to provide a list 
of all VA and non-VA health care providers who have 
treated her for a low back disorder during the 
period of September 2002 to the present.  The RO 
should obtain records from each health care 
provider she identifies.
2.  The RO should schedule the veteran for a VA 
spine or orthopedic examination to determine the 
nature and current level of disability attributable 
to her service-connected post-operative residuals 
of status post fractures of L2 and L3 with 
deformity of the third vertebral body.  The RO 
should send the claims folder to the VA examiner 
for review of relevant documents.  The examiner is 
requested to review the relevant documents in the 
claims file and to indicate in writing that he or 
she has done so.  Any evaluations, studies, or 
tests deemed necessary should be conducted.  All 
pertinent clinical findings should be reported.  
After examination and review of the record, the 
examiner should identify all symptoms and findings 
which are attributable to the service-connected 
post-operative residuals of status post fractures 
of L2 and L3 with deformity of the third vertebral 
body.  Any objective evidence of pain, or 
functional loss of the motion of the lumbar spine 
due to pain, weakened movement, subluxation or 
lateral instability, excess fatigability, and/or 
incoordination should be described.  The veteran's 
range of low back motion to include objective pain 
on motion should also be reported.  
The examiner should indicate whether the veteran 
has degenerative disc disease of the lumbar spine; 
if so, the examiner should offer an opinion as to 
whether it is at least as likely as not that any 
diagnosed disc disease of the lumbar spine is 
etiologically related to (either caused or 
aggravated by) the veteran's service-connected 
post-operative residuals of status post fractures 
of L2 and L3 with deformity of the third vertebral 
body.  
3.  After the development requested above has been 
completed to the extent possible, the RO should 
again review the record and readjudicate the claim 
for increased rating (in excess of 20 percent 
disabling from June 24, 1998 to August 16, 2000, 
and in excess of 30 percent disabling from August 
16, 2000) for service-connected post-operative 
residuals of status post fractures of L2 and L3 
with deformity of the third vertebral body.  If any 
part of the decision remains adverse to the 
veteran, the appellant and representative should be 
furnished a supplemental statement of the case and 
should be given the opportunity to respond thereto.  
Thereafter, the case should be returned to the 
Board, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




